--------------------------------------------------------------------------------

Exhibit 10.15
 
EXECUTION VERSION



First Amendment


to


Credit Agreement




Dated as of June 20, 2008




among


McMoran Exploration Co.,
As Parent,


McMoran Oil & Gas LLC,
as Borrower,




The Guarantors,


JPMorgan Chase Bank, N.A.
as Administrative Agent,




GE Business Financial Services Inc.,
fka Merrill Lynch Business Financial Services Inc.
as Syndication Agent,
 
Toronto Dominion (Texas) LLC, BNP Paribas,
and ING Capital LLC,
as Documentation Agents,


and


The Lenders Party Hereto




____________________________________________________________________________________________







 
 
 

--------------------------------------------------------------------------------

 

First Amendment To Amended and Restated Credit Agreement
 
THIS First Amendment to Amended and Restated Credit Agreement (this “First
Amendment”) dated as of June 20, 2008, is among McMoran Exploration Co., a
Delaware corporation (the “Parent”), McMoran Oil & Gas LLC, a Delaware limited
liability company (the “Borrower”), the undersigned guarantors (the
“Guarantors”, and together with the Parent and the Borrower, the “Obligors”),
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), GE Business Financial Services Inc., fka
Merrill Lynch Business Financial Services Inc., as syndication agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Syndication Agent”), and The Toronto Dominion (Texas) LLC, BNP Paribas, and ING
Capital LLC, as co-documentation agents for the Lenders (in such capacity,
together with its successors in such capacity, each a “Documentation Agent”).
 
R E C I T A L S
 
A.           The Borrower, the Agents and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of August 6, 2007 (as
amended, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.
 
C.           NOW, THEREFORE, to induce the Administrative Agent and the Lenders
to enter into this First Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment.  Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Amendments to Section 1.02.
 
(a) The definition of “Agreement” is hereby amended in its entirety to read as
follows:
 
Page 1

--------------------------------------------------------------------------------


 
“Agreement” means this Credit Agreement, as amended by the First Amendment,
including the Schedules and Exhibits hereto, as the same may be amended or
supplemented from time to time.
 
(b) The following definitions are hereby added where alphabetically appropriate
to read as follows:
 
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of June 20, 2008, among the Parent, the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.
 
“First Amendment Effective Date” means June 20, 2008.
 
2.2 Amendment to Section 2.07(a).  Section 2.07(a) is hereby amended in its
entirety to read as follows:
 
(a)           Borrowing Base.  For the period from and including the First
Amendment Effective Date to September 30, 2008, the amount of the Borrowing Base
shall be $500,000,000.  For the period from and including the First Amendment
Effective Date to the next Scheduled Redetermination Date, the Conforming
Borrowing Base shall be $400,000,000.
 
On each of October 1, 2008 and December 31, 2008, the Borrowing Base shall
reduce on each such date in an amount equal to $50,000,000 (the “Borrowing Base
Amortization”) and on December 31, 2008, the Conforming Borrowing Base shall
equal the Borrowing Base and all references to “Conforming Borrowing Base” in
this Agreement shall have no further force or effect.
 
Notwithstanding the foregoing, the Borrowing Base and the Conforming Borrowing
Base may be subject to further adjustments from time to time pursuant to Section
8.13(c) or Section 9.12(d).
 
Section 3. New Lenders, New Commitments and New Agents.
 
3.1 New Lenders and Reallocation of Commitments and Loans.  The Lenders have
agreed among themselves, in consultation with the Borrower, to reallocate their
respective maximum Credit Amounts and Commitments and to, among other things,
allow each of Toronto Dominion (Texas) LLC and U.S. Bank National Association to
become a party to the Credit Agreement as a Lender, (each a “New Lender”) by
acquiring an interest in the total maximum Credit Amounts and Commitments and to
increase the maximum Credit Amounts and Commitment of ING Capital LLC (an
“Increasing Lender”).  The Administrative Agent and the Borrower hereby consent
to such reallocation and each New Lender’s and Increasing Lender’s acquisition
of an interest in the maximum Credit Amounts and Commitments.  On the First
 
Page 2

--------------------------------------------------------------------------------


 
Amendment Effective Date and after giving effect to such reallocations, the
maximum Credit Amounts and Commitment of each Lender shall be as set forth on
Annex I of this First Amendment which Annex I supersedes and replaces the Annex
I to the Credit Agreement.  With respect to such reallocation, each New Lender
and Increasing Lender shall be deemed to have acquired the maximum Credit
Amounts and Commitment allocated to it from each of the other Lenders pursuant
to the terms of the Assignment and Assumption Agreement attached as Exhibit G to
the Credit Agreement as if such New Lender, such Increasing Lender and the other
Lenders had executed an Assignment and Assumption Agreement with respect to such
allocation.
 
3.2 New Documentation Agents; Appointment; Powers.
 
(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Toronto
Dominion (Texas) LLC and ING Capital LLC, as a Documentation Agent for the
Lenders.  BNP Paribas shall also retain its appointment as a Documentation
Agent.
 
(b) The provisions of Article XI of the Credit Agreement apply to each new
Documentation Agent named in this First Amendment.
 
Section 4. Conditions Precedent.  This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement):
 
4.1 The Administrative Agent shall have received from all of the Lenders, the
Parent, the Borrower and the Guarantors, counterparts (in such number as may be
requested by the Administrative Agent) of this First Amendment signed on behalf
of such Person.
 
4.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof.
 
4.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this First Amendment.
 
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
 
Section 5. Miscellaneous.
 
5.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
 
5.2 Ratification and Affirmation; Representations and Warranties.  Each Obligor
hereby (a) acknowledges the terms of this First Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each
 
Page 3

--------------------------------------------------------------------------------


 
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly amended
hereby, notwithstanding the amendments contained herein and (c) represents and
warrants to the Lenders that as of the date hereof, after giving effect to the
terms of this First Amendment:  (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date, (ii) no
Default or Event of Default has occurred and is continuing and (iii) no event or
events have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
 
5.3 Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
5.4 No Oral Agreement.  This First Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties.  There are no
subsequent oral agreements between the parties.
 
5.5 GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
5.6 Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this First Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
5.7 Severability.  Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
5.8 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 


 



 
Page 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 
BORROWER:                                                                           MCMORAN
OIL & GAS LLC
 
By:         /s/ Kathleen L. Quirk                       
Kathleen L. Quirk, Vice President


PARENT:                                                                           MCMORAN
EXPLORATION CO.
 
By:          /s/ Kathleen L. Quirk               
                                                         
Kathleen L. Quirk, Senior Vice
President & Treasurer


GUARANTORS:                                                                                     K-MC
VENTURE I LLC


By:           MCMORAN OIL & GAS LLC,
its sole member


By:          /s/ Kathleen L. Quirk                     
Kathleen L. Quirk, Vice President


FREEPORT CANADIAN
EXPLORATION COMPANY


By:           MCMORAN OIL & GAS LLC,
its sole member




By:          /s/ Kathleen L. Quirk                      
Kathleen L. Quirk, Vice President




MCMORAN INTERNATIONAL INC.


By:           MCMORAN OIL & GAS LLC,
its sole member




By:          /s/ Kathleen L. Quirk                      
Kathleen L. Quirk, Vice President



Signature Page
First Amendment
Page 1
 
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender




By:  /s/ Jo Linda Papadakis                          
Name: Jo Linda Papadakis
Title:   Vice President






GE BUSINESS FINANCIAL SERVICES INC., fka Merrill Lynch Business Financial
Services Inc., as Syndication Agent and as
a Lender




By:  /s/ Randall F Hornick                             
Name:  Randall F. Hornick
Title:
 


 
BNP PARIBAS, as a Documentation Agent and as a Lender




By:  /s/ Polly Schott                                         
Name:  Polly Schott
Title:    Director




By:   /s/ Betsy Jocher                                     
Name:  Betsy Jocher
Title:    Director




TORONTO DOMNION (TEXAS) LLC, as a Documentation Agent and as a Lender




By:  /s/ Ian Murray                                           
Name:  Ian Muray
Title:


Signature Page
First Amendment
Page 2

--------------------------------------------------------------------------------




ING CAPITAL LLC, as a Documentation Agent and as a Lender




By:  /s/ Charles E. Hall                                      
Name:  Charles E. Hall
Title:    Managing Director




 
U.S. BANK NATIONAL ASSOCIATION





By: /s/ Daria Mahoney                                 
Name:  Daria Mahoney
 
                Title:    Vice President







CAPITAL ONE, N.A., as a
Lender




By:  /s/ Stan G. Weiser Jr.                          
                                  
Name:  Stan G. Weiser Jr.
Title:    Vice President





Signature Page
First Amendment
Page 3
 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
LIST OF MAXIMUM CREDIT AMOUNTS
 
Aggregate Maximum Credit Amounts
 
Name of Lender
Applicable Percentage
Maximum Credit Amount
JPMorgan Chase Bank, N.A.
24.50%
$ 122,500,000.00
GE Business Financial Services Inc.
24.50%
$ 122,500,000.00
BNP Paribas
15.00%
$  75,000,000.00
Toronto Dominion (Texas) LLC
15.00%
$  75,000,000.00
ING Capital LLC
10.00%
$  50,000,000.00
US Bank, N.A.
6.00%
$  30,000,000.00
Capital One, N.A.
5.00%
$  25,000,000.00
TOTAL
100.00%
$ 500,000,000.00








Annex I
Page 1
 
 

--------------------------------------------------------------------------------

 
